 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 1 of 34 Page ID #:1



 1   Baruch S. Gottesman, Esq.
     185-12 Union Turnpike
 2
     Fresh Meadows, NY 11366
 3   Email: bg@gottesmanlegal.com
     New York Bar Number #4480539
 4   Application for pro hac vice admission
     pending
 5
     Aryeh Kaufman, Esq. SBN 289745
 6
     The Law Office of Aryeh Kaufman
 7   5482 Wilshire Blvd., Suite #1907
     Los Angeles, CA 90036
 8   Email: aryeh@akaufmanlegal.com
 9
     Counsel for Plaintiff
10   DEUCE STUDIO

11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
     DEUCE STUDIO, a United Kingdom           Case Number: 2:19-cv-06564
13
     Partnership,
14                                            COMPLAINT FOR:
                        Plaintiff,
15         v.                                 1. INFRINGEMENT
                                              2. REMOVAL OF COPYRIGHT
16
     ILLEGAL CIVILIZATION LLC, a                 MANAGEMENT
17   California Limited Liability Company;       INFORMATION
     ILLEGAL CIV CINEMA, LLC, a               3. COMMON LAW
18   California Limited Liability Company;       COPYRIGHT
     UMG COMMERCIAL SERVICES,                    INFRINGEMENT
19   INC., a Delaware Corporation;            4. VIOLATION OF BERNE
     UNIVERSAL MUSIC                             CONVENTION
20
     INVESTMENTS, INC., a California          5. CALIFORNIA CIVIL CODE §
21   Corporation; and UMG RECORDING              980(b)
     SERVICES, INC., a Delaware               6. CAL. BUS. & PROF. CODE §§
22   Corporation;                                17200, ET SEQ.
                                              7. CONVERSION
23
                        Defendants.
24                                            JURY TRIAL DEMANDED

25

                                        COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 2 of 34 Page ID #:2



 1
           Comes now the Plaintiff DEUCE STUDIO, by and through their counsel,
 2   Baruch S. Gottesman, Esq., whose application for admission pro hac vice is
 3   forthcoming and local counsel Aryeh Kaufman, Esq., of The Law Office of Aryeh

 4   Kaufman, as and for its Complaint against Defendants ILLEGAL CIVILIZATION
     LLC, ILLEGAL CIV CINEMA, LLC, UMG COMMERCIAL SERVICES, INC.,
 5
     UNIVERSAL MUSIC INVESTMENTS, INC., and UMG RECORDING SERVICES,
 6
     INC. and does respectfully allege as follows:
 7
                                     I.     PARTIES
 8                  1.   At all times relevant to this Complaint, Plaintiff DEUCE STUDIO
 9    was a partnership organized and existing under United Kingdom Law. In this
10    Complaint, DEUCE STUDIO is sometimes referred to as “Designer” or “Plaintiff”

11    where appropriate.
                    2.   The individual members of the DEUCE STUDIO partnership are:
12
      (i.) Matthew Down; (ii.) Richard Patrick; and (iii.) Jonathan Aldrich, each of whom
13
      is both a citizen of and resident in the United Kingdom. No partner is a United States
14
      citizen.
15                  3.   At all times relevant to this Complaint, Defendant ILLEGAL
16    CIVILIZATION LLC was a limited liability company organized and existing under
17    California law.

18
                    4.   Upon information and belief, at all times relevant to this Complaint
      ILLEGAL CIVILIZATION LLC was a creative production and design company
19
      which conducted business, designed, manufactured, and distributed products based
20
      out of the Toluca Lake section of Los Angeles, here in Los Angeles County,
21
      California.
22                  5.   At all times relevant to this Complaint, Defendant ILLEGAL CIV
23    CINEMA, LLC was a limited liability company organized and existing under

24    California law.

25

                                           COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 3 of 34 Page ID #:3



 1
                   6.    Upon information and belief, at all times relevant to this Complaint
 2   ILLEGAL CIV CINEMA, LLC was a creative production and design company which
 3   conducted business, designed, manufactured, and distributed products in the Toluca

 4   Lake section of Los Angeles, here in Los Angeles County, California.
                   7.    In this Complaint, both ILLEGAL CIVILIZATION LLC and
 5
     ILLEGAL CIV CINEMA, LLC are sometimes referred to collectively as “Illegal
 6
     Civ”, where appropriate.
 7
                   8.    At all times relevant to this Complaint, Defendant UMG
 8   COMMERCIAL SERVICES, INC. was a corporation organized and existing under
 9   Delaware law which was authorized to conduct business in California, and which
10   maintained its primary place of business in the Santa Monica section of Los Angeles,

11   here in Los Angeles, California.
                   9.    At all times relevant to this Complaint, Defendant UNIVERSAL
12
     MUSIC INVESTMENTS, INC., was a corporation organized and existing under
13
     California law which maintained its primary place of business in the Santa Monica
14
     section of Los Angeles, here in Los Angeles County, California.
15                 10.   At all times relevant to this Complaint, UMG RECORDING
16   SERVICES, INC. was an authorized foreign corporation operating out of its primary
17   place of business in the Santa Monica section of Los Angeles, in Los Angeles,

18
     California.
                   11.   In this Complaint, both UMG COMMERCIAL SERVICES, INC.,
19
     UNIVERSAL MUSIC INVESTMENTS, INC., and UMG RECORDING
20
     SERVICES, INC. are sometimes referred to collectively as “Universal” where
21
     appropriate.
22                          II.    JURISDICTION AND VENUE
23                 12.   Plaintiff respectfully submits that this Court has subject matter

24   jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal question

25

                                           COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 4 of 34 Page ID #:4



 1
     jurisdiction); 28 U.S.C. § 1332 (diversity jurisdiction); and 28 U.S.C. § 1367
 2   (supplemental jurisdiction over state law claims).
 3                13.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

 4   because all Defendants reside in this District and because a substantial part of the
     events giving rise to the claims described in this Complaint occurred in this District.
 5
                  14.   Venue is proper in the Los Angeles Divisional office of the Central
 6
     District because Defendants are domiciled in Los Angeles County.
 7
                          III.      FACTUAL ALLEGATIONS
 8                15.   As described fully below, the Defendants have directly,
 9   intentionally, knowingly and willfully exploited the intellectual property of the
10   Plaintiff for their own financial benefit and in violation of California and federal law.

11                      A.       Deuce Studio and #wimbers130
                  16.   “The Championships, Wimbledon, commonly known simply as
12
     Wimbledon, is the oldest tennis tournament in the world, and is widely regarded as
13
     the   most     prestigious”.    See      www.wikipedia.org/wiki/The_Championships,_
14
     Wimbledon (last visited July 24, 2019).
15                17.   While The Championships and its competitors are highly respected
16   in the United States – in the United Kingdom, Wimbledon can fairly be described as
17   an obsession. For almost a century-and-a-half, Wimbledon’s traditions, fashions,

18
     culture and styles have defined British design and influenced the local art
     communities.
19
                  18.   In 2016, the 130th edition of The Championships was held, and the
20
     anniversary was marked as a major milestone in the United Kingdom, and as a time
21
     for historic reflection and nostalgia.
22                19.   Deuce Studio, a fresh partnership of creative British graphic
23   designers celebrated the momentous occasion by crafting a set of 13 limited edition
24   prints (one to be released each day of the contest) which reflected Wimbledon’s

25

                                           COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 5 of 34 Page ID #:5



 1
     storied past. Each of the prints included an abstract representation of an important
 2   moment in Wimbledon history.
 3              20.   The print at issue in this Complaint was titled “The First

 4   Championship” which marked the world’s first official lawn tennis tournament held
     at the All England Croquet and Lawn Tennis Club in Wimbledon on July 9th through
 5
     19th, 1877. The print is shown below:
 6

 7

 8

 9

10

11

12

13

14

15
                           [Remainder of Page Intentionally Left Blank]
16

17

18

19

20

21

22

23

24

25

                                          COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 6 of 34 Page ID #:6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22          Illustration 1.   “The First Championship” design in #wimbers130
23
                21.    In this Complaint, the design shown above (illustration 1) is
24
     sometimes referred to as the “original design” where appropriate. Deuce Studio titled
25

                                        COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 7 of 34 Page ID #:7



 1
     their project “#wimbers130”, and in this Complaint the project as a whole is referred
 2   to as “project” or with the #wimbers130 hashtag where appropriate.
 3              22.    As can be seen above, the signature style of the #wimbers130

 4   project included a distinct color palette, sharp lines, tennis iconography and specific
     references to historic events related to the The Championships, Wimbledon.
 5
                23.    The original design included at least the following elements:
 6

 7                     • A global background in a distinct shade of green; evoking the
                         natural grass field of Wimbledon;
 8
                       • A distinct green background that ombrés from a darker shade on
 9                       the bottom left to a lighter shade on the top right (as low as: 89,
10
                         157, 98 at the bottom left corner up to 114, 181, 146 on the top
                         right corner as measured in Adobe RGB by the “Digital Color
11                       Meter” utility on Mac);

12                     • Two lines of writing in the Domain Display Semi Bold Italics
                         font with two characters on each line;
13
                       • The first letter of the top line of text was white, and the second
14                       letter was a distinct shade of yellow (235, 254, 60 as measured
                         in RGB by the “Digital Color Meter” utility on Mac);
15
                       • The bottom line of text was both in the same distinct shade of
16                       yellow as the second letter of the top line;
17                     • Two white unconnected lines that appear to meet in right angles
                         off the page, evoking the white line markings against the grass
18                       of Wimbledon’s tennis green;
19                     • A circle in the same distinct shade of yellow as the text slightly
                         above the text and to the right of the white line; evoking a
20                       regulation tennis ball;
21                     • An oval below the yellow circle in a distinct shade of dark green
                         (43, 67, 51, as measured in RGB by the “Digital Color Meter”
22
                         utility on Mac); evoking the shadow of a regulation tennis ball
23                       suspended above the tennis green, which would darken but not
                         blacken the ground underneath;
24

25

                                         COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 8 of 34 Page ID #:8



 1                     • Four columns of black text along the bottom of the print that
                         overwrites the bottom white line;
 2
                       • Significant larger font sizes and bold text in the first and fourth
 3                       column; and generally
 4                     • The unique and distinct colors used in the original design were
                         consistent with the #wimbers130 project, and consistent with
 5                       the project theme whose designs were intended to evoke specific
 6
                         historical moments in the history of Wimbledon and its
                         legendary grass tennis green.
 7
                24.    #wimbers130 in general and the original design in particular, were
 8
     greeted with widespread acclaim. Design discussion boards, blogs, and other social
 9
     media praised the stylish, multi-layered, and thoughtful nature of #wimbers130 and
10
     the original design.
11              25.    Design Week – regarded as the journalistic bible of the industry –
12   featured the #wimbers130 project on its website’s front page, which exposed the
13   project to Design Week’s 538,000 industry-specific twitter followers and

14
     innumerable website visitors.
                26.    Potential clients have consistently contacted the Creator with
15
     solicitations for the purchase of the prints themselves, and to use the original design
16
     for commercial purposes.
17
                27.    These highly valuable, unique prints were extremely valuable to the
18   Plaintiff as part of their design portfolio. They would also be extremely valuable to
19   any user looking for fresh, unique, stylish, sporty and youthful design palette.

20
                       B.    Publication
21

22              28.    The Designer first displayed the #wimbers130 project on or about
     June 26, 2016 for editorial purposes at <http://wimbers130.deucestudio.com>,
23
     which site was shared with selected clientele and potential customers of Plaintiff.
24

25

                                         COMPLAINT
 Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 9 of 34 Page ID #:9



 1
     On September 2, 2016, the editorial page was permanently moved to
 2   <https://deucestudio.com/projects/wimbers130/>.
 3                 29.   The original design included the legend “A project of Deuce

 4   Studio” and the posting for editorial purposes on the Deucestudio.com website was
     on a page that included a link to the “Terms of Service” described below in
 5
     Paragraphs 30 and 31.
 6
                   30.   At the time that the #wimbers130 project was first published and
 7
     continuing through the filing of this complaint, the “Terms of Service” subpage of
 8   the deucestudio.com website (available at <https://deucestudio.com/terms-and-
 9   condition>) was available as a link on the footer of every page on the
10   deucestudio.com website, including on every page where the original design was

11   posted.
                   31.   The “Terms of Service” subpage provided and provides, in relevant
12
     part, that:
13

14                 “If you continue to browse and use this website, you are
                   agreeing to comply with and be bound by the following terms
15                 and conditions of use, which together with our privacy policy
                   govern Deuce Studio’s relationship with you in relation to
16                 [the <deucestudio.com>] website.
17
                   “The term ‘Deuce Studio’ or ‘us’ or ‘we’ refers to the owner
18                 of the [<deucestudio.com>] website whose registered office
                   is Meadowcroft, Palmers Green, London. The term ‘you’
19                 refers to the user or viewer of our website.
20                 “The use of this website is subject to the following terms of
21                 use:

22                 ****

23                 “•    This website contains material which is owned by or
                         licensed to us. This material includes, but is not limited
24
                         to, the design, layout, look, appearance and graphics.
25                       Reproduction is prohibited other than in accordance

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 10 of 34 Page ID #:10



 1                    with the copyright notice, which forms part of these
                      terms and conditions.”
 2

 3              32.   The Designer’s first commercial publication and first publication in
 4   the United States was made on the Behance.net website on or about July 15, 2016.
     Behance is a website owned by Adobe which provides designers an opportunity to
 5
     publish, market and ultimately sell their editorial and commercial designs to the
 6
     public. See http://en.wikipedia.org/ wiki/Behance (last checked July 24, 2019).
 7
                33.   Behance allows its members to publish to the industry subject to
 8   “creative commons” licenses, which grant narrow rights for the non-commercial use
 9   of original material, and which otherwise fully upholds the intellectual property and
10   other rights of the creators. Creative common licenses have consistently been upheld

11   by state and federal courts throughout the United States.
                34.   In this case, the original design was published under an
12
     “Attribution-NonCommercial-NoDerivatives 4.0 International” license, sometimes
13
     known as “CC BY-NC-ND 4.0”. The license was indicated by the creative commons
14
     iconography posted with the project on Behance.net (See Illustration 2 showing the
15   license    at    <https://www.behance.net/gallery/40659567/Wimbers130>            and
16   Illustration 3 showing the pop up when the cursor scrolls over the licensing
17   iconography”.

18

19

20

21

22

23

24

25

                                         COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 11 of 34 Page ID #:11



 1   Illustration 2 – Licensing information at Behance.net for the #wimbers130 project
 2

 3

 4

 5

 6

 7

 8
     Illustration 3 – Popup displayed when cursor hovers over the licensing information
 9

10

11

12

13

14

15

16

17

18                           [Remainder of Page Intentionally Left Blank]

19

20

21

22

23

24

25

                                        COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 12 of 34 Page ID #:12



 1

 2
               35.   The “Read More” link with a “open in separate page” icon, takes
 3
     users    to     the    website:     <https://creativecommons.org/licenses/by-nc-
 4   nd/4.0/deed.en_US> which provides as follows:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
        Illustration 4 – “human-readable summary” of the creative commons license
24

25

                                       COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 13 of 34 Page ID #:13



 1
                       36.      The license itself, linked to by the “license” hyperlink is published
 2       at: <https://creativecommons.org/licenses/by-nc-nd/4.0/legalcode> which provides in
 3       relevant part as follows:
                    “Section 3 – License Conditions.
 4

 5                      “Your exercise of the Licensed Rights[1] is expressly made
                       subject to the following conditions.
 6
                             “a Attribution.
 7
                                 “1.     If You Share the Licensed Material, You must:
 8

 9                                   A. retain the following if it is supplied by the
                                        Licensor with the Licensed Material:
10                                      i. identification of the creator(s) of the
                                             Licensed Material and any others designated
11                                           to receive attribution, in any reasonable
12                                           manner requested by the Licensor (including
                                             by pseudonym if designated);
13                                      ii. a copyright notice;
                                        iii. a notice that refers to this Public License;
14                                      iv. a notice that refers to the disclaimer of
                                             warranties;
15
                                        v. a URI or hyperlink to the Licensed Material
16                                           to the extent reasonably practicable;

17                                   B. indicate if You modified the Licensed Material
                                        and retain an indication of any previous
18                                      modifications; and
19
                                     C. indicate the Licensed Material is licensed under
20                                      this Public License, and include the text of, or
                                        the URI or hyperlink to, this Public License.
21
                                     “For the avoidance of doubt, You do not have
22
                                     permission under this Public License to Share
23                                   Adapted Material.

24   1
          “Licensed Rights” are defined in Section 1 of the License as: “the rights granted to You subject to the terms and
          conditions of this Public License, which are limited to all Copyright and Similar Rights that apply to Your use of the
25        Licensed Material and that the Licensor has authority to license.”


                                                          COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 14 of 34 Page ID #:14



 1
                          “2. You may satisfy the conditions in Section
 2                          3(a)(1) in any reasonable manner based on the
 3
                            medium, means, and context in which You Share
                            the Licensed Material. For example, it may be
 4                          reasonable to satisfy the conditions by providing a
                            URI or hyperlink to a resource that includes the
 5                          required information.
 6
                          “3. If requested by the Licensor, You must remove
 7                          any of the information required by Section
                            3(a)(1)(A) to the extent reasonably practicable.
 8
                          C.    Illegal Civ’s and UMG’s Online Store
 9

10              37.       Illegal Civ have been described as “a creative collective producing
11   clothes and video out of LA”. Illegal Civ is centered on West Coast youth skating
     culture, and has a passionate global following.
12
                38.       Illegal Civ maintains an Instagram.com account which as of the
13
     filing of this Complaint had two hundred and twenty-three thousand (223,000)
14
     followers and which while the infringing product was actively sold, was monetized
15   through a link in its profile to the website: <store.illegalcivilization.com>.
16              39.       Upon information and belief, Universal are subsidiaries of the well-
17   known global music group based in Santa Monica, which is known as one of the “Big

18   Three” record labels that distribute and merchandise for many artists and creators.
                40.       The full scope of the relationship between Illegal Civ and Universal
19
     is not known to Plaintiff but is known to Defendants.
20
                41.       Upon information and belief, at the very least Illegal Civ infringing
21
     products (sometimes referred to in the social media industry as “merch”) sold through
22   <store.illegalcivilization.com> were marketed and sold by Universal.
23              42.       The basis for Plaintiff’s information and belief that Universal was
24   responsible for the marketing and sales of the infringing products includes but is not

25
     limited   to     a    “Terms     of   Service”    link   that   was    posted    on   the

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 15 of 34 Page ID #:15



 1
     <store.illegalcivilization.com> page while the infringing products were sold, which
 2   directed users to <https://privacy.umusic.com/store-terms-umg.html> that purports
 3   to describe the terms and conditions by which purchasers “acknowledge that only this

 4   Website is controlled by UMG [Commercial Services, Inc.]”
                43.   The basis for Plaintiff’s information and belief that Universal
 5
     marketed and sold the infringing products also includes but is not limited to the
 6
     “Privacy Policy” link on <store.illegalcivilization.com> which directs users to
 7
     <https://privacy.umusic.com> that states “WHO WE ARE This is site is operated by
 8   Universal Music Investments, Inc.”.
 9              44.   The basis for Plaintiff’s claim that Universal marketed and sold the
10   infringing products also includes but is not limited to the current language on the

11   store.illegalcivilization.com webstore which provides that “UMG Recording
     Services, Inc.” will send e-mails. See a screenshot as of April 8, 2019 below:
12

13

14

15

16

17

18

19

20

21

22
                Illustration 6 – Screenshot of Store on April 8, 2019
23

24              45.   On or about late 2018, Illegal Civ and Universal dropped – “drop”
     being a term of art among millennial content producers for the public release to
25

                                        COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 16 of 34 Page ID #:16



 1
     market and sale of an album, movie, or other recorded content – “Illegal Civilization
 2   3” a documentary-style movie about skating culture on the West Coast and elsewhere.
 3   Illegal Civilization 3 included the original design in its intros and outros, and

 4   marketing material.
                46.    Illegal Civ and Universal also began to sell other infringing
 5
     commercial products described more fully below which upon information and belief
 6
     were co-produced, co-marketed, and co-sold both by Illegal Civ and Universal.
 7
                47.    The basis for the Plaintiff’s information and belief that the movie
 8   and the infringing commercial products were co-produced, co-marketed and co-sold
 9   by Illegal Civ and Universal includes, but is not limited, to the sale of the film through
10   the website <store.illegalcivilization.com>, which as described above repeatedly

11   referred to Universal’s ownership, management, and responsibility for the website.
                       D.     Defendants’ Infringement
12
                48.    Without limitation to other infringements, the film’s intros and
13
     outros included the original design. Videos of the infringing use of the design will
14
     be shown to the court at the hearing on the Preliminary Injunction.
15              49.    To market the film, Defendants published a poster on their social
16   media channels commercializing the original design, as shown below:
17

18

19

20

21
                                [Remainder of Page Intentionally Left Blank]
22

23

24

25

                                           COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 17 of 34 Page ID #:17



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14       Illustration 7 – October 8, 2018 post on illegalciv’s Instagram.com page
15
                50.    The poster’s infringement of the original design speaks for itself,
16
     and includes, but are not limited to, the following infringing elements:
17

18                     • A global background in solid green (measured as 95, 164, 115
                         by the “Digital Color Meter” utility on Mac) which was the
19                       average color of the background green of the original design;
20                     • Two lines of writing in a font that is similar in appearance to the
21                       Domain Display Semi Bold Italics font used in the original
                         design; with two characters on the first line and one character
22                       on the bottom line;

23                     • The top line of text is in white and the bottom line is in a distinct
                         shade of yellow (235, 254, 60 as measured in RGB by the
24
                         “Digital Color Meter” utility on Mac) in blatant copy of the
25                       original;

                                          COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 18 of 34 Page ID #:18



 1
                    • Two white unconnected lines that appear to meet in right angles
 2                    off the page, evoking the white line markings against the grass
 3
                      of Wimbledon’s tennis green in blatant copy of the original

 4                  • A circle in the same distinct shade of yellow as the text slightly
                      above the text and to the right of the white line; evoking a
 5                    regulation tennis ball, in blatant copy of the original;
 6
                    • An oval below the yellow circle in a distinct shade of dark green
 7                    (43, 67, 51, as measured in RGB by the “Digital Color Meter”
                      utility on Mac); evoking the shadow of a regulation tennis ball
 8                    suspended above the tennis green, which would darken but not
                      blacken the ground underneath, in blatant copy of the original;
 9

10
                    • Four columns of black text along the bottom of the print that
                      overwrites the bottom white line, in blatant copy of the original;
11
                    • Significant larger font sizes and bold text in the first and fourth
12                    column, in blatant copy of the original; and generally
13
                    • The designs were clearly spaced and sized based on the original
14                    as shown below:

15

16

17

18

19
                            [Remainder of Page Intentionally Left Blank]
20

21

22

23

24

25

                                       COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 19 of 34 Page ID #:19



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16       Illustration 8 – Comparison of the original design as published by Plaintiff and
                          the infringing poster published by the Defendants.
17

18              51.   For ease of comparison an overlay of the two products with the
     original colors and sizing preserved is shown below:
19

20

21
                          [Remainder of Page Intentionally Left Blank]
22

23

24

25

                                         COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 20 of 34 Page ID #:20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   Illustration 9 – Overlay showing comparison between original and infringing design

24

25

                                        COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 21 of 34 Page ID #:21



 1
                52.   As part of the marketing program for the release of Illegal
 2   Civilization 3, the Defendants sold a commercial product branded in the style of the
 3   film, known in the industry as “merch”.

 4              53.   The “merch” for Illegal Civilization 3 included a stylized box, that
     included a DVD and “illegal civ”-branded tennis ball.
 5
                54.   The “merch” was produced, marketed, sold and distributed by
 6
     Universal and Illegal Civ, and was a blatant knock-off of the original design.
 7
                55.   The infringing commercial product was designed with the
 8   following elements that are a knock off of the original design:
 9
                      • A global background in solid green (measured as 95, 164, 115
10
                        by the “Digital Color Meter” utility on Mac) which was the
11                      average color of the background green of the original design;

12                    • The inclusion of a tennis ball which would otherwise be
                        inexplicable absent the attempt to knock-off the original tennis-
13                      themed design;
14
                      • Two lines of writing in a font that is similar in appearance to the
15                      Domain Display Semi Bold Italics font used in the original
                        design; with two characters on each line;
16
                      • The top line of text is in white and the bottom line is in a distinct
17
                        shade of yellow (235, 254, 60 as measured in RGB by the
18                      “Digital Color Meter” utility on Mac) in blatant copy of the
                        original;
19
                      • Two white unconnected lines that appear to meet in right angles
20                      off the page, evoking the white line markings against the grass
21                      of Wimbledon’s tennis green in blatant copy of the original

22                    • A circle in the same distinct shade of yellow as the text slightly
                        above the text and to the right of the white line; evoking a
23                      regulation tennis ball, in blatant copy of the original; and
24
                      • An oval below the yellow circle in a distinct shade of dark green
25                      (43, 67, 51, as measured in RGB by the “Digital Color Meter”

                                         COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 22 of 34 Page ID #:22



 1                         utility on Mac); evoking the shadow of a regulation tennis ball
                           suspended above the tennis green, which would darken but not
 2                         blacken the ground underneath, in blatant copy of the original.
 3
                56.    Below is a sample of the infringing commercial product.
 4

 5

 6

 7

 8

 9

10

11

12

13

14                    Illustration 10 – Post on Illegal Civ’s Instagram.com
                          accounting marketing the infringing product.
15

16
                57.    Defendants used a knock-off of the design in the intros and outros
     of the film that was included in the complementary DVD enclosed with the infringing
17
     commercial product.
18
                58.    For the avoidance of doubt – at no time did the infringing material
19
     attribute the Creators. And at no time were the infringing material used for non-
20   commercial purposes. At no time did the infringing material maintain the integrity
21   of the original design – all of which violated the creative commons license.
22              59.    In addition, Defendants breached the creative commons license and
     Copyright Law by failing to retain the following information, as required by the
23
     license:
24

25

                                         COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 23 of 34 Page ID #:23



 1                     i.     The identification of Deuce Studio as the Creator of the
                              original design;
 2                     ii.    a copyright notice;
 3
                       iii.   a notice that refers to the creative commons license;
                       iv.    a notice that refers to the disclaimer of warranties included
 4                            in the license;
                       v.     a URI or hyperlink to the Licensed Material even though
 5                            doing so was reasonably practicable;
                       vi.    indication that the original design was modified; and
 6
                       vii.   indicate that the original design was licensed under the
 7                            creative commons license.

 8
                 60.   By failing to include these required elements, the Defendants have
 9   affirmatively and proactively removed the copyright management information
10   included on the original design and also failed to include the required information

11   pursuant to the creative commons license and copyright law
                 61.   Defendants affirmatively and proactively removed other copyright
12
     information by removing the “a project of Deuce Studio” from the design.
13

14                              FIRST CLAIM FOR RELIEF
                                    INFRINGEMENT
15
                 62.   Plaintiff repeats and incorporates by reference the allegations of
16
     paragraphs 1 through 62 as if fully set forth herein.
17
                 63.   Defendants published and sold the infringing commercial product
18   in violation of the Plaintiff’s copyright and in violation of the creative commons
19   license.

20               64.   Defendants used the original design in their movie in violation of
     the Plaintiff’s copyright and in violation of the creative commons license agreement.
21
                 65.   Defendants’ acts are and were performed without the permission,
22
     license, or consent of Plaintiff.
23
                 66.   Defendants acted with willful disregard of the laws protecting
24   Plaintiff’s copyright and other design rights.
25

                                          COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 24 of 34 Page ID #:24



 1
                67.      Defendants infringed Plaintiff’s copyrights in violation of 17
 2   U.S.C. § 501.
 3              68.      Plaintiff has sustained and will continue to sustain substantial

 4   damage in an amount not yet fully ascertainable, including but not limited to damage
     to their business reputation and goodwill.
 5
                69.      Upon information and belief, Defendants have obtained profits
 6
     recoverable under 17 U.S.C. § 504, and Plaintiff will require an accounting from the
 7
     Defendants of all monies generated from the infringing commercial products and
 8   other violations.
 9              70.      In the alternative and at their election, Plaintiff is entitled to seek
10   maximum statutory damages for each separate act of willful infringement by

11   Defendants in an amount of $150,000 per each infringement.
                71.      Plaintiff has suffered and continues to suffer irreparable harm and
12
     damage as a result of the above-described acts. Accordingly, Plaintiff seeks
13
     temporary and permanent injunctive relief pursuant to 17 U.S.C. § 502, as well as
14
     seizure of the infringing commercial products.
15              72.      Plaintiff is entitled to recover from the Defendant his attorney’s
16   fees and costs of suit, pursuant to 17 U.S.C. § 505.
17                             SECOND CLAIM FOR RELIEF

18
           REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
                73.      Plaintiff repeats and incorporates by reference the allegations of
19
     paragraphs 1 through 72 as if fully set forth herein.
20
                74.      Defendants without Plaintiff’s knowledge, permission, or
21
     authorization, and in blatant violation of the creative commons license and in
22   violation of Copyright Law intentionally removed and/or altered copyright
23   management information for the original design including by among other things

24   failing to attribute the original design, in violation of 17 U.S.C. § 1202(b)(1).

25

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 25 of 34 Page ID #:25



 1
                  75.    Defendants without Plaintiff’s knowledge, permission, or
 2    authorization and in blatant violation of the creative commons license and Copyright
 3    Law thereafter distributed the infringing commercial product having reasonable

 4    grounds to know that such acts will induce, enable, facilitate, or conceal an
      infringement of copyright in violation of 17 U.S.C. §1202(b)(2) and (3).
 5
                  76.    Defendants removal or alteration of copyright management
 6
      information was and is willful and intentional, and was done with full knowledge of
 7
      Plaintiff’s rights under Copyright Law, and in disregard of those rights.
 8                77.    Plaintiff is entitled under 17 U.S.C. § 1203(b)(1) to the entry of a
 9    temporary and permanent injunction to prevent or restrain Defendant from removing
10    Plaintiff’s copyright management information or distributing Plaintiff’s copyrighted

11    works knowing that such copyrighted information has been unlawfully removed.
                  78.    Plaintiff is entitled to recover his actual damages suffered as a result
12
      of the violation and any profits of Defendant attributable to the violation and not
13
      taken into account in computing actual damages, or, at Plaintiff’s election, statutory
14
      damages pursuant to 17 U.S.C. § 1203(c).
15                79.    Plaintiff is entitled to recover costs and attorney’s fees from
16    Defendant pursuant to 17 U.S.C. § 1203(b)(4) and (5)
17                               THIRD CLAIM FOR RELIEF

18
                     COMMON LAW COPYRIGHT INFRINGEMENT
                  80.    Plaintiff repeats and incorporates by reference the allegations of
19
     paragraphs 1 through 79 as if fully set forth herein.
20
                  81.    The acts complained of herein constitute infringement of Plaintiff's
21
     copyright and other intellectual property rights under the common law of California
22   and/or the United Kingdom.
23

24

25

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 26 of 34 Page ID #:26



 1
                               FOURTH CLAIM FOR RELIEF
 2                        VIOLATION OF BERNE CONVENTION
 3                82.    Plaintiff repeats and incorporates by reference the allegations of

 4   paragraphs 1 through 81 as if fully set forth herein.
                  83.    Additionally and/or in the alternative to the copyright claims above,
 5
     the Plaintiff alleges that both the United States and the United Kingdom are part of the
 6
     union of countries that have joined in the Berne Convention for the Protection of
 7
     Literary and Artistic Works of September 9, 1886, as amended (the “Berne
 8   Convention”). The Berne Convention provides copyright protection to authors of
 9   literary and artistic works and this protection applies in all member countries of the
10   Berne Convention.

11                84.    The Berne Convention provides that the authors of works are
     entitled to copyright protection under the laws of the country of origin together with the
12
     laws of the country where protection is claimed.
13
                  85.    Defendants have violated and continue to violate the exclusive
14
     rights held by Plaintiff pursuant to United Kingdom Law
15                86.    Defendants’ conduct was direct and willful infringement of the
16   protected design and Defendants are continuing to infringe Plaintiff’s Intellectual
17   Property deliberately and willfully despite notice from Plaintiff that their actions

18
     infringed upon the exclusive rights of Plaintiff.
                  87.    Plaintiff has suffered compensable injury as the result of
19
     Defendants’ past acts of infringement.
20
                  88.    Plaintiff will continue to suffer irreparable harm that is ongoing in
21
     nature, due to the continuing acts of infringement by Defendants, for which they are
22   without adequate remedy at law to redress. Said continued and improper infringement
23   should be enjoined by this Court to prevent future injury and damage to Plaintiff.

24

25

                                           COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 27 of 34 Page ID #:27



 1
                  89.    As a result of its unlawful infringement of, and profiteering from the
 2   original design, the Defendants are liable to Plaintiff for damages pursuant to American
 3   and United Kingdom law.

 4                90.    Upon information and belief, Defendants’ gross revenue and profits
     attributable to its infringement of the original design is significant, the exact amount of
 5
     which will be determined at Trial.
 6
                                FIFTH CLAIM FOR RELIEF
 7
                          VIOLATION OF PLAINTIFF’S RIGHTS
 8                 PURSUANT TO CALIFORNIA CIVIL CODE § 980(b)
 9                91.    Plaintiff repeats and incorporates by reference the allegations of
10   paragraphs 1 through 90 as if fully set forth herein.

11                92.    Plaintiff has exclusive ownership of their invention and design
     including its graphical representation pursuant to California Civil Code § 980(b) and
12
     under California common law.
13
                  93.    By their conduct alleged above, Defendants have violated Plaintiffs
14
     right to exclusive ownership of their invention and design including its graphical
15   representation.
16                94.    The Plaintiff invested substantial time and money in the
17   development of their invention and design including its graphical representation.

18
                  95.    The Defendants have misappropriated the Plaintiff’s invention and
     design including its graphical representation at no cost and without license or authority.
19
                  96.    Defendants have disregarded the Plaintiff’s “exclusive ownership”
20
     of their invention and design including its graphical representation which has impaired
21
     Plaintiff’s ability to sell, lawfully exploit, or otherwise control their invention and
22   design including its graphical representation and misappropriated these for the
23   Defendants’ own financial gain.

24                97.    As a direct and proximate consequence of Defendants'
     misappropriation of the invention and design including its graphical representation
25

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 28 of 34 Page ID #:28



 1
     owned by Plaintiff in violation of Civil Code § 980(b) as alleged above, Plaintiff has
 2   been damaged in an amount that is not as yet fully ascertained but which upon
 3   information and belief exceeds $250,000.00.

 4                98.     Upon information and belief, in engaging the conduct described
     above, the Defendants acted with oppression, fraud and/or malice. The conduct of the
 5
     Defendants has been despicable and undertaken in conscious disregard of the Plaintiff's
 6
     rights. Accordingly, Plaintiff is entitled to an award of punitive damages against
 7
     Defendants in an amount sufficient to punish and make an example of them in an
 8   amount to be determined at trial.
 9                99.     Defendants' conduct is causing, and unless enjoined and restrained
10   by this Court, will continue to cause, Plaintiff great and irreparable injury that cannot

11   fully be compensated or measured in money. Plaintiff is therefore entitled to temporary,
     preliminary and permanent injunctions, prohibiting farther violation of Plaintiff’s
12
     exclusive ownership of their invention and design including its graphical representation
13
     pursuant to California law.
14
                                   SIXTH CLAIM FOR RELIEF
15         VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
16                       CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
17                100. Plaintiff repeats and incorporates by reference the allegations of

18
     paragraphs 1 through 99 as if fully set forth herein.
                  101. The acts and conduct of Defendants alleged above constitute an
19
     appropriation and invasion of the property rights of Plaintiff in their invention and
20
     design including its graphical representation, constitute unfair competition under
21
     California Business & Professions Code § 17200 and the common law of California,
22   the United States and/or the United Kingdom.
23                102. Defendants have engaged in unfair competitive business practices

24   forbidden by law.

25

                                           COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 29 of 34 Page ID #:29



 1
                  103. As a direct and proximate result of Defendants' conduct, Plaintiff is
 2   entitled to recover all proceeds and other compensation received or to be received by
 3   Defendants from their misappropriation of the invention and design including its

 4   graphical representation.
                  104. Plaintiff has been damaged, and Defendants have been unjustly
 5
     enriched, in an amount that is not as yet fully ascertained but which upon information
 6
     and belief is not less than $250,000.00, as will be determined at trial.
 7
                  105.   Such damages and/or restitution and disgorgement should include
 8   a declaration by this Court that Defendants are constructive trustees for the benefit of
 9   Plaintiff, and an order that Defendants convey to Plaintiff the gross receipts received or
10   to be received that are attributable to Defendants misappropriation of the invention and

11   design including its graphical representation.
                  106. Upon information and belief, in engaging the conduct described
12
     above, the Defendants acted with oppression, fraud and/or malice. The conduct of the
13
     Defendants has been despicable and undertaken in conscious disregard of the Plaintiff's
14
     rights. Accordingly, Plaintiff is entitled to an award of punitive damages against
15   Defendants in an amount sufficient to punish and make an example of them in an
16   amount to be determined at trial.
17                107. Defendants' conduct is causing, and unless enjoined and restrained

18
     by this Court, will continue to cause, Plaintiff great and irreparable injury that cannot
     fully be compensated or measured in money. Plaintiff is therefore entitled to temporary,
19
     preliminary and permanent injunctions, prohibiting further violation of Plaintiffs and
20
     the other Class Members right to exclusive ownership of their invention and design
21
     including its graphical representation and further acts of unfair competition pursuant to
22   California Business & Professions Code § 17203.
23

24

25

                                           COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 30 of 34 Page ID #:30



 1
                               SEVENTH CLAIM FOR RELIEF
 2                                       CONVERSION
 3                108. Plaintiff repeats and incorporates by reference the allegations of

 4   paragraphs 1 through 107 as if fully set forth herein.
                  109. At all times relevant to this Complaint, the Plaintiff was the
 5
     exclusive owner of all rights and interest in and to their invention and design including
 6
     its graphical representation.
 7
                  110. By their acts and conduct alleged above, Defendants have converted
 8   Plaintiff's property rights in their invention and design including its graphical
 9   representation for Defendants' own use and wrongful disposition for financial gain.
10                111. As a direct and proximate result of Defendants’ conversion, Plaintiff

11   has been damaged, and Defendants have been unjustly enriched, in an amount that is
     not as yet fully ascertained but which upon information and belief is not less than
12
     $250,000.00 in an amount to be determined at trial.
13
                  112. Defendants are constructive trustees for the benefit of the Plaintiff,
14
     and the Court should therefore order Defendants to convey to Plaintiff the gross receipts
15   received or to be received from the Defendants’ misappropriation of the invention and
16   design including its graphical representation.
17                113. Upon information and belief, in engaging the conduct described

18
     above, the Defendants acted with oppression, fraud and/or malice. The conduct of the
     Defendants has been despicable and undertaken in conscious disregard of the Plaintiff's
19
     rights. Accordingly, Plaintiff is entitled to an award of punitive damages against
20
     Defendants in an amount sufficient to punish and make an example of them in an
21
     amount to be determined at trial.
22                114. Defendants' conduct is causing, and unless enjoined and restrained
23   by this Court, will continue to cause, Plaintiff great and irreparable injury that cannot

24   fully be compensated or measured in money. Plaintiff is therefore entitled to temporary,
     preliminary and permanent injunctions, prohibiting further violation of Plaintiffs and
25

                                           COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 31 of 34 Page ID #:31



 1
     the other Class Members right to exclusive ownership of their invention and design
 2   including its graphical representation and further acts of conversion in violation of
 3   California law.

 4

 5         WHEREFORE, Plaintiff respectfully prays for a judgment by this Court for the
 6   following:

 7
                  A.   Preliminarily and permanently enjoining and restraining
                       Defendants, their employees, agents and representatives, and
 8
                       all persons acting in concert or in participation with them,
 9
                       from using on or in connection with any business, service, or
10
                       the sale, offering for sale, distribution, advertising,
11                     promotion, labeling or packaging, of any services or any
12                     goods, or from using for any commercial purpose whatsoever

13                     the original design or any confusingly similar design;
                  B.   Requiring Defendants to deliver up to the Court for
14
                       destruction, or to show proof (upon the oath of Defendants
15
                       made subject to penalty of perjury) of said destruction, any
16
                       and all products, drawstring bags, labels, signs, circulars,
17                     packages, kits, wrappers, packaging, letterheads, business
18                     cards, advertisements, promotional items, literature, sales
19                     aids, or other matter in the possession, custody, or control of

20                     Defendants or their agents or distributors, including any
                       materials posted on Defendants' web sites, which bear or
21
                       depict in any manner the Infringing Products or any colorable
22
                       imitation thereof;
23
                  C.   Directing Defendants to recall from any and all channels of
24                     distribution any products and advertising and promotional
25

                                            COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 32 of 34 Page ID #:32



 1
                    materials distributed by Defendants bearing any matter or
 2                  materials in violation of any injunction entered herein or
 3                  bearing or depicting in any manner the Infringing Products or

 4                  any colorable imitation thereof;
               D.   Directing Defendants to account to Plaintiff for their profits
 5
                    and ordering that Plaintiff shall recover from Defendants all
 6
                    of its damages and costs arising from the foregoing acts of
 7
                    intentional infringement and unfair competition, and a sum
 8                  equal to three times these profits and damages pursuant to 15
 9                  U.S.C. §1117;
10             E.   Awarding     Plaintiff   Statutory   Damages       for   willful

11                  infringement as provided by 17 U.S.C. § 504(c)(2) in the
                    amount of $150,000.00.
12
               F.   Awarding to Plaintiff its actual, compensatory, consequential,
13
                    and incidental damages, in an as yet undetermined amount,
14
                    resulting from the acts of Defendants complained of herein,
15                  and that such damages be trebled;
16             G.   Awarding Plaintiff exemplary damages against Defendants in
17                  an amount sufficient to punish Defendants and to deter similar

18
                    conduct in the future;
               H.   Awarding Plaintiff its reasonable attorneys' fees incurred as a
19
                    result of this action, in accordance with applicable law,
20
                    including federal, California and/or United Kingdom law.
21
               I.   Awarding Plaintiff the costs of this action, including expert
22                  witness fees, in accordance with applicable law;
23             J.   Awarding Plaintiff prejudgment, moratory and post-judgment

24                  interest on any monetary award according to the maximum
                    allowable legal rate; and
25

                                      COMPLAINT
Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 33 of 34 Page ID #:33



 1
                 K.    Awarding Plaintiff such other and further relief as this Court
 2                     may deem just and proper.
 3
     Dated: July 29, 2019                 Respectfully Submitted,
 4

 5                                        /s/ Baruch S. Gottesman
                                          Baruch S. Gottesman, Esq.
 6                                        185-12 Union Turnpike
                                          Fresh Meadows, NY 11366
 7

 8

 9
     Dated: July 29, 2019                 LAW OFFICE OF ARYEH KAUFMAN
10

11                                        /s/ Aryeh Kaufman
                                          Aryeh Kaufman, Esq.
12
                                          Attorneys for Plaintiff
13                                        DEUCE STUDIO
14

15

16
       PLAINTIFF HEREBY RESPECTFULLY DEMANDS A TRIAL BY JURY
17

18

19

20

21

22

23

24

25

                                         COMPLAINT
     Case 2:19-cv-06564-JFW-E Document 1 Filed 07/29/19 Page 34 of 34 Page ID #:34




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     COMPLAINT
